Citation Nr: 1201405	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal hernia with esophageal stricture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's service-connected hiatal hernia with esophageal stricture is currently evaluated under Diagnostic Code 7346-7203.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that hiatal hernia under Diagnostic Code 7346 is the service-connected disorder and esophageal stricture under Diagnostic Code 7203 is a residual condition.  

At his June 2010 Board hearing and in documents of record, the Veteran contends that his service-connected hiatal hernia with esophageal stricture has increased in severity and now results in severe difficulty swallowing, severe chest pains, regurgitation, severe swelling, vomiting, and sporadic heartburn.  Therefore, he claims that he is entitled to a rating in excess of 30 percent for such disability.  The Veteran further alleges that he should receive separate ratings for his hiatal hernia and esophageal stricture under Diagnostic Codes 7346 and 7203, respectively, and that he is entitled to an extra-schedular rating.   

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, the record reflects that the Veteran is in receipt of SSA disability benefits with a disability onset date of November 15, 1996.  Moreover, at his Board hearing, he indicated that such benefits were awarded, in part, as a result of his service-connected hiatal hernia with esophageal stricture.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

The Board further finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Board observes that records dated from January 2008 through November 2008 from the Boise, Idaho, VA Medical Center are of record.  However, in his January 2009 substantive appeal, the Veteran indicated that he also received treatment at the Seattle, Washington, VA Medical Center.  He further reported at his Board hearing that he had an endoscopy and dilation in June 2009.  The record also reflects that the Veteran had previously received treatment at the VA Medical Center in American Lake, Washington.  Therefore, in order to ensure that all records relevant to the treatment of the Veteran's service-connected disability during the appeal period are contained in the claims file, all records pertaining to such disability from the VA facilities located in Boise, Seattle, and American Lake dated from May 2007 to the present should be obtained.

A remand is also necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his hiatal hernia with esophageal stricture.  In this regard, the Board observes that he was last examined by VA in June 2008, at which time he complained of light regurgitation of liquid content, heartburn, burping, needing to swallow several times to get food down, and rare vomiting.  Since such examination, the Veteran has alleged that his condition has worsened in that he currently experiences severe difficulty swallowing, severe chest pains, regurgitation, severe swelling, vomiting, and sporadic heartburn.  Additionally, a subsequent June 2008 gastroscopy revealed an impression of a slightly narrow distal esophagus and there appeared to be the possibility of achalasia.  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased in severity since the June 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected hiatal hernia with esophageal stricture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also notes that, while the Veteran specifically indicated in his January 2009 substantive appeal that he is not claiming entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected hiatal hernia with esophageal stricture, the evidence demonstrates that he is currently unemployed.  However, it is unclear whether such is a result of his service-connected disability.   See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  Therefore, the Board finds that an opinion regarding the effect his service-connected hiatal hernia with esophageal stricture has on his employability should be obtained as part of his VA examination for such disability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Furthermore, the Board observes that the Veteran has raised the argument that he is entitled to separate ratings for his hiatal hernia and esophageal stricture under Diagnostic Codes 7346 and 7203, respectively.  In this regard, Diagnostic Code 7346 pertains to the evaluation of hiatal hernia and Diagnostic Code 7203 governs the rating of stricture of the esophagus.  

The Board notes that 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

In the instant case, the Veteran is not outright prohibited from receiving separate ratings under Diagnostic Code 7346 and 7203 under 38 C.F.R. § 4.114; however, consideration must be given to the principles articulated in 38 C.F.R. § 4.113 and whether separate ratings constitute pyramiding under 38 C.F.R. § 4.14.  In this regard, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, but the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Therefore, after completing all indicated development, the agency of original jurisdiction (AOJ) should review the record in full and, in the readjudication of the Veteran's claim, give consideration to whether separate ratings under Diagnostic Codes 7203 and 7346 are warranted.

The Veteran has further argued that he is entitled to an extra-schedular evaluation for his hiatal hernia with esophageal stricture.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether an extra-schedular evaluation is warranted for the Veteran's hiatal hernia with esophageal stricture.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Obtain all treatment records pertaining to the Veteran's hiatal hernia with esophageal stricture from the VA facilities located in Boise, Seattle, and American Lake dated from May 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his hiatal hernia with esophageal stricture.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected hiatal hernia with esophageal stricture.  In this regard, the examiner should specifically describe the nature and severity of the manifestations of the Veteran's stricture of the esophagus and indicate whether such is moderate; severe, permitting liquids only; or permitting passage of liquids only with marked impairment of general health.  Additionally, the examiner should comment upon the presence or absence of achalasia.  The examiner should also specifically describe the nature and severity of the manifestations of the Veteran's hiatal hernia and indicate whether the following symptoms are present and, if so, the severity of such: pain; vomiting; material weight loss; hematemesis; melena; anemia; recurrent epigastric distress with dysphagia; pyrosis; regurgitation; and substernal, arm, or shoulder pain.  Additionally, the examiner should indicate whether the symptoms associated with the Veteran's hiatal hernia are productive of severe or considerable impairment of health.

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hiatal hernia with esophageal stricture, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  In readjudicating such claim, consideration should be given as to whether the Veteran is entitled to separate ratings under Diagnostic Codes 7346 and 7203, and whether he is entitled to an extra-schedular rating.  If the issue of TDIU is raised by the record, such should be adjudicated in connection with the Veteran's increased rating claim pursuant to Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

